Respondents, the owner and manager of the building, established their prima facie entitlement to judgment as a matter of law by demonstrating that the loft structure and the ladder used to climb up to the loft, which had been there for more than 30 years without incident, were reasonably safe, and that they had no notice of a dangerous condition. Plaintiffs opposition fails to raise a triable issue of fact as to these matters. We note that there is no showing by plaintiff that the loft and ladder violate any statutory or common-law safety standard. Concur — Andrias, J.P, Friedman, Moskowitz and Richter, JJ.